Citation Nr: 1217647	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for multi-level disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to April 1986 and from November 1990 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Appeals Management Center (AMC), in Washington, DC.  

The Veteran requested a Board hearing in Washington, DC; however, he canceled that request in October 2011.  

Disabled American Veterans previously represented the Veteran in this appeal; however, the Veteran revoked the power of attorney in that organization's favor in October 2011, and now desires to proceed in this appeal unrepresented. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's cervical spine disability has been manifested by painful motion and limitation of flexion to, at worst, 20 degrees; and the cervical spine disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for multi-level disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243(2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as notice with respect to the disability-rating and effective-date elements of his claim.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment records have been obtained, and the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is warranted if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine warrants a 10 percent evaluation if it is slight, a 20 percent rating when moderate and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the cervical spine warrants a 30 percent evaluation if it is favorable or a 40 percent evaluation if it is unfavorable. 38 C.F.R. § 4.71a , Diagnostic Code 5287 (2003).

Under the criteria effective September 26, 2003, degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine in 15 degrees or less or favorable ankylosis of the entire cervical spine.  40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine. Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, normal extension is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A determination by the Social Security Administration (SSA) found the Veteran to be disabled, effective March 2002, based on the following disabilities: disorders of the back and affective disorders. 

During participation in a VA compensated work therapy (CWT) program in June 2002, the Veteran sustained various injuries, including to his neck, while pushing a serving cart.  Thereafter, he complained of soreness in his neck, tingling in both hands and weakness in his right hand.  A June 2002 MRI study revealed a small posterior anular tear at C6-7, with no significant spinal canal stenosis or neuroforaminal narrowing.  A June 2002 neurology note states that there was no organic reason for the Veteran's complaints of pain, numbness and weakness, and that he was likely embellishing his complaints.

An October 2002 VA orthopedic examination report notes that the Veteran's complaints included pain and limited range of motion of his neck.  On examination, curvature of the cervical spine was normal.  Range of motion was: flexion to 30 degrees; extension to 30 degrees; lateral flexion to 20 degrees bilaterally; and lateral rotation to 20 degrees bilaterally.  There was no neurological deficit in the arms; strength was satisfactory in the arms.  

An October 2002 VA neurologic examination report notes the Veteran's complaints of neck pain and right upper extremity numbness.  Cranial nerves II through XII were intact.  Sensory and motor examinations were normal.  

A February 2003 VA examination report notes the Veteran's complaints of constant neck pain with radiation into the right upper extremity and intermittent right hand numbness and tingling.  On examination, the neck was tender to palpation.  There was no evidence of spasm.  Range of motion with pain was: flexion to 20 degrees; extension to 20 degrees; and lateral rotation to 20 degrees bilaterally.  Neurological examination revealed no focal strength deficits.  Reflexes were intact.  On sensation tensing there was a slight decrease to light touch over the medial aspect of the right distal forearm.  X-ray studies revealed mild spondyloarthritic changes with no evidence of recent injury.  

A September 2007 VA examination report notes the Veteran's complaints of constant neck pain with flare-ups precipitated by turning his head.  He also complained of pain, numbness and weakness in the upper extremities.  The examiner noted that the Veteran was very anxious and touchy.  He did not want to be touched due to fear of pain; however, it appeared more of an exaggeration than real pain.  Examination revealed no paraspinal tenderness or abnormal curvatures.  Range of motion of the cervical spine was from 20 degrees of forward flexion to 30 degrees of extension with continuous complaints of pain.  The examiner stated he could not perform repetitive range of motion because of pain complaints.  The examiner noted that when the Veteran was casually moving around, lateral flexion to the right side appeared to be about 30 degrees.  However, when the examiner was getting ready to measure with goniometer, the Veteran resisted the movements, complaining of pain and only performing up to 20 degrees.  Lateral flexion to the left side was the same.  The Veteran refused to rotate the neck; however, during conversations, he rotated very easily.  

The November 2007 rating decision on appeal awarded compensation for multi-level disc disease of the cervical spine pursuant to 38 U.S.C. § 1151 with an evaluation of 20 percent, effective June 4, 2002.

VA outpatient treatment records dated from 2008 to 2009 note the Veteran's ongoing treatment for neck pain.  The Veteran complained of a stabbing pain in the neck, which was worse when picking things up.  He reported that he tried physical therapy, TENS unit and medications, but had no pain relief.  In April 2009 examination revealed significant decreased pinprick in the C6 distribution in the right upper extremity.  Diagnosis was C6 radiculopathy.  An April 2009 MRI report notes that generalized spondylytic disc bulges were seen throughout the cervical spine with spondylytic disc bulge being greatest to the lower three cervical levels and no definitive cervical spinal cord compression.  

An April 2009 VA examination report notes the Veteran's complaints of constant daily pain, weakness, stiffness, fatigability and lack of endurance.  Pain was located at the center of the neck and radiated to the right upper extremity.  Pain was described as constant, dull and aching as well as sharp and radiating.  The Veteran took Oxycodone every four hours for pain.  He reported nightly flare-ups of pain lasting a couple hours or more.  Precipitating factors included lifting, carrying, driving and prolonged sitting ; alleviating factors included changing position, rest, heat and medications.  The Veteran did not use assistive devices for the neck.  There had been no episodes of incapacitation in the last 12 months.  Examination revealed normal posture, head position, spinal curvatures and symmetry.  Range of motion of the cervical spine was: forward flexion to 25 degrees; extension to 10 degrees; left lateral flexion to 15 degrees; right lateral flexion to 10 degrees; and lateral rotation to 30 degrees bilaterally.  Combined range of motion of the cervical spine was 120 degrees.  

The Veteran also complained of dropping things.  He reported that he could not use his right (dominant) hand as he needed to and was unable to perform repetitive tasks well.  Sensory examination disclosed abnormal monofilament test findings on the right.  

An April 2009 rating decision awarded service connection for radiculopathy of the right upper extremity with an evaluation of 10 percent, effective December 19, 2008.  The Veteran appears to be satisfied with this rating.

A January 2010 VA examination report notes the Veteran's complaints of 10/10 pain despite Percocet therapy.  He also complained of spasms, radiation of pain to the upper extremities, weakness, stiffness, fatigability, and lack of endurance.  He stated that he had been unable to drive or work for the past year.  He reported that a friend helped him get dressed and shave.  The examiner noted that the Veteran was uncooperative and his examination was extremely limited.  The Veteran refused to turn his neck in either direction, complaining of pain.  However, subtle movement of 30 degrees of rotation to the right was observed when the Veteran was losing his temper and complaining about VA after the attempted examination.  Likewise, the examiner noted that neurological examination was unreliable and an EMG study was refused by the Veteran.  X-ray studies revealed normal alignment and disc spaces.  There were moderate spondylosis and mild degenerative disc disease at C5-7, but no significant spinal stenosis or foraminal narrowing.  

The Board will first consider whether the Veteran is entitled to a disability rating in excess of 20 percent for the period prior to the regulation change which was effective September 26, 2003. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period prior to the regulation change on September 26, 2003.  In this regard, the Board notes that the limitation of motion noted in the medical evidence dated from 2002 to 2010 (noted above) does not represent limitation of motion that is worse than moderate.  Therefore, a higher rating under Diagnostic Code 5290 is not warranted.  38 C.F.R. § 4.71a (2003).

Consideration has been given to assigning the Veteran a disability rating under Diagnostic Code 5287.  However, the Veteran's cervical spine is not ankylosed so a higher rating under Diagnostic Code 5287 is not in order. 38 C.F.R. § 4.71a (2003). 

Consideration has also been given to assigning the Veteran a disability rating under Diagnostic Code 5293, the code used to evaluate intervertebral disc syndrome.  The evidence of record does not show that the Veteran has suffered from severe attacks of intervertebral disc syndrome.  While he certainly has suffered from cervical pain, the examinations of record do not show severe weakness, fatigue, lack of endurance, or incoordination.  Moreover, there is no evidence indicating that he has had any incapacitating episodes whatsoever.  Without more significant functional limitation, an increased rating for cervical disc disease is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The Board will now address whether the Veteran is entitled to a disability rating in excess of 20 percent under the revised rating criteria, effective September 26, 2003.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his cervical spine disability.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran's forward flexion of the cervical spine was limited to 15 degrees or less or that he had ankylosis of the entire cervical spine.  In fact, the Veteran's forward flexion was limited, at most, to 20 degrees.  (The Board notes that the Veteran has, on a number of occasions, been uncooperative during VA examinations.  As a direct consequence of the Veteran's failure to cooperate, the Board has been left with a record that is inadequate to establish that the Veteran is entitled to an increased rating.)  Again, there is no evidence indicating that the Veteran has had any incapacitating episodes.  Without more significant limitation of motion or incapacitating episodes, an increased rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The Board has also considered whether a separate compensable rating for neurological impairment is warranted.  However, in this regard, the Veteran was awarded service connection for radiculopathy of the right upper extremity with an evaluation of 10 percent, effective December 19, 2008.  He appears to be satisfied with this evaluation  Although the Veteran had complaints of upper extremity numbness prior to December 2008, the medical evidence of record does not show any evidence of neurological impairment of the right upper extremity due to the cervical spine disability prior to December 2008, or evidence of neurological impairment of the left upper extremity due to the cervical spine disability at any point during the period of the appeal.  Therefore, the Board finds that an additional award for neurological impairment is not warranted for any portion of the initial rating period. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the cervical spine disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 20 percent for multi-level disc disease of the cervical spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


